DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-6 and 12-13 in the reply filed on 08/18/2022 is acknowledged.

Claims 7-11, 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/18/2022.

Response to Amendment
In response to the amendment received on 08/18/2022:
Claims 1-6, 12-13, 18-27  are currently examined.  
Claims 7-11, 14-17 are cancelled.
Claims 18-27 are newly added.

Claim Objections
Claims 5-6, 22-27 are objected to because of the following informalities:  

Applicant is advised that should claim 24 be found allowable, claims 26 (or vice versa) will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  
In this case, both claims 24 and 26 depend on claim 1 and recite the structural limitations “including between about 0.1 and about 3.0 wt% fluoride compound and between about 0.5 and about 5.0 wt% Fe2O3”.  The limitations “after firing at between about 1150o C and 1350o C including between about 15 and about 40 wt% alite and between about 20 and about 60 wt% calcium sulfoaluminate” (claim 24) and “after firing at between about 1200o C and 1300o C including between about 15 and about 40 wt% alite and between about 20 and about 60 wt% calcium sulfoaluminate” (claim 26) are product-by-process recitations.  It has been held that "[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (see MPEP § 2113.I).  Thus, claims 24 and 26 are substantial duplicates.

Claim 5 line 2 recites “0.1and”, which appears to have a typographical error and should include a space, such that the recitation is “0.1 and”.

Claim 22 lines 2-6 recite different phases, similar to claim 18.  However, the subscripts in the phases appear to have typographical errors and are not consistent with claim 18.  Examiner suggests to correct the subscripts, such that the phases are the following:
“C3S”
“C4A3Ś”
“C2S”
“C4AF”
“CaF2”

Claims 6, 12-13, 23, 25 and 27 are objected to because of their dependency on claims 5, 22, 24 and 26, respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4, 12-13, 18, 22, 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 line 2 recites between about 0.5-2.0 wt% Fe2O3 which is indefinite because claim 3 recites “between about 0.5 and about 5 wt% Fe2O3”.  It is unclear if the recitation in claim 12 is the same as Fe2O3 recited in claim 3 or is a further addition.
It appears that the Fe2O3 in claim 12 is the same as Fe2O3 recited in claim 3 as disclosed in the Specification at [0026] (see Specification at [0026] disclosing embodiment #3 with addition of only iron oxide, and embodiment #4 with additions of both CaF2 and iron oxide).  Thus, Examiner is treating the Fe2O3 in claim 12 as the same Fe2O3 recited in claim 3.
Examiner suggests amending the claim to either i) indicate that the Fe2O3 in claim 12 is the same as Fe2O3 recited in claim 3, if this is the intent; or ii) some other clarifying amendment so as to remove the ambiguity as set forth above.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 4, 13, 25 and 27 recites the broad recitation “high alumina clays”, and the claim also recites “kaolin, metakaolin” which are the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  
Examiner is treating the claim to recite “high alumina clays”.
Examiner suggests amending the claim to either i) recite the broader recitation “high alumina clays, and delete the narrower limitations “kaolin and metakaolin”, if that is the intent; ii) recite the narrower limitations “kaolin and metakaolin”, and delete the broader recitation “high alumina clays, if that is the intent; or iii) some other clarifying amendment so as to remove the ambiguity as set forth above.

Claims 18 and 22 recite cement phases composition (i.e., “C3S”, “C4A3Ś”, “C2S”, “C4AF”, “CaF2”) from a product-by-process limitation (i.e., fired at 1150-1350o C) from claim 1 oxide composition.  This is indefinite because in a product-by-process limitation, the determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (see MPEP § 2113.I).  
In this case, the structural limitations of the cement clinker composition is defined by the oxide content recited in claim 1.  It is not clear how the cement phases composition recited in claims 18 and 22 add to the structural limitations of the cement clinker composition.
In addition, Duvallet et al. ( Effects of ferrite concentration on synthesis, hydration and mechanical properties of alite-calcium sulfoaluminate-ferrite cements, Journal of Sustainable Cement-Based Materials) teaches cements containing both C3S and C4A3Ś typically have phase compositions of 30-50 wt% of C3S, 30-40 wt% C2S, 5-20 wt%  C4A3Ś, and 3-10 wt% C4AF (see Duvallet at page 86, right column, paragraph 2), overlaps with the recitation ranges of claims 18 and 22.  Thus, it is not clear how the cement phases add to the structural limitations of the claimed cement clinker composition.
It appears that the cement phases are determined by the oxide content (see Specification at [0047] disclosing an A/CSA clinker was produced from 55.7 wt.% of agricultural lime, 12.3 wt.% of FGD gypsum, 31.38 wt.% of high alumina ash, and 0.62 wt.% of calcium fluoride. In terms of oxide contents within the raw mix, the composition is: 52.6 wt.% CaO, 11.5 wt.% SiO2, 25.3 wt.% Al2O3, 1.3 wt.% Fe2O3, and 7.5 wt.% SO3, and minor compounds. The raw materials used can be easily replaced with current raw materials, such as limestone, marl/clay, bauxite, aluminium dross, and pickling liquor sludge. Other raw materials can also be introduced, as long as the oxide content of the final clinker is similar to the composition described above. Similar A/CSA clinker compositions with various available raw materials are presented in Table 5. The raw materials were milled together and fired at 1250° C for 60 minutes, and ground to a particle size d(50) of around 13-14 µm. The final clinker was analysed by XRD/Rietveld and contained: 29.6 wt.% alite (C3S), 9.4 wt.% belite (C2S), 1.5 wt.% ferrite (C4AF), 50.8 wt.% ye'elimite (C4A3S), 0.6 wt.% anhydrite (CS), and 0.3 wt.% free lime. The other clinker phases are minor phases).
Examiner suggests amending the claims to either i) clarify how the cement phases further add to the structure of the cement clinker composition; or iii) some other clarifying amendment so as to remove the ambiguity as set forth above.

Similarly, claims 24 and 26, cement phases composition (i.e., alite and calcium sulfoaluminate) from a product-by-process limitation (i.e., after firing at between about 1150 o C and 1350o C, and after firing at between about 1200 o C and 1300o C) from claim 1 oxide composition and further comprising fluoride and Fe2O3.  This is indefinite because in a product-by-process limitation, the determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (see MPEP § 2113.I).  
In this case, the structural limitations of the cement clinker composition is defined by the oxide content recited in claim 1 and further comprising fluoride and Fe2O3.  It is not clear how the cement phases composition recited in claims 24 and 26 add to the structural limitations of the cement clinker composition.
In addition, Duvallet et al. ( Effects of ferrite concentration on synthesis, hydration and mechanical properties of alite-calcium sulfoaluminate-ferrite cements, Journal of Sustainable Cement-Based Materials) teaches cements containing both C3S and C4A3Ś typically have phase compositions of 30-50 wt% of C3S (or alite)… 5-20 wt%  C4A3Ś (or calcium sulfoaluminate (see Duvallet at page 86, right column, paragraph 2), overlaps with the recitation ranges of claims 24 and 26.  Thus, it is not clear how the cement phases add to the structural limitations of the claimed cement clinker composition.
It appears that the cement phases, alite  and calcium sulfoaluminate, are determined by the oxide content (see Specification at [0047] disclosing an A/CSA clinker was produced from 55.7 wt.% of agricultural lime, 12.3 wt.% of FGD gypsum, 31.38 wt.% of high alumina ash, and 0.62 wt.% of calcium fluoride. In terms of oxide contents within the raw mix, the composition is: 52.6 wt.% CaO, 11.5 wt.% SiO2, 25.3 wt.% Al2O3, 1.3 wt.% Fe2O3, and 7.5 wt.% SO3, and minor compounds. The raw materials used can be easily replaced with current raw materials, such as limestone, marl/clay, bauxite, aluminium dross, and pickling liquor sludge. Other raw materials can also be introduced, as long as the oxide content of the final clinker is similar to the composition described above. Similar A/CSA clinker compositions with various available raw materials are presented in Table 5. The raw materials were milled together and fired at 1250° C for 60 minutes, and ground to a particle size d(50) of around 13-14 pm. The final clinker was analysed by XRD/Rietveld and contained: 29.6 wt.% alite (C3S), 9.4 wt.% belite (C2S), 1.5 wt.% ferrite (C4AF), 50.8 wt.% ye'elimite (C4A3S), 0.6 wt.% anhydrite (CS), and 0.3 wt.% free lime. The other clinker phases are minor phases, and see Specification at [0017] disclosing A-CSA clinker combines alite (C3S) and calcium sulfoaluminate (CSA, ye'elimite or C4A3S) phases).
Examiner suggests amending the claims to either i) clarify how the cement phases, alite  and calcium sulfoaluminate, further add to the structure of the cement clinker composition; or iii) some other clarifying amendment so as to remove the ambiguity as set forth above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 3-4, 12-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 line 2 recites “between about 0.5 and about 5 wt% Fe2O3”, which is broader than “0.5-3 wt% Fe2O3” recited in claim 2 from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 19-21  are rejected due to its dependency on claim 18.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Bullerjahn et al. (US 2016/0214891) (“Bullerjahn” hereinafter).

Regarding claims 1 and 2, Bullerjahn teaches a cement clinker composition defined by the oxide content (see Bullerjahn at [0024]-[0025] teaching a method for producing calcium sulfoaluminate… clinker comprising the following steps… providing a raw meal comprising at least sources of CaO, Al2O3, SO3 and if needed SiO2 and Fe2O3, and see Bullerjahn at [0003] teaches that within the context of the present disclosure, clinker shall mean a sinter product which is obtained by burning a raw material mixture at an elevated temperature and which contains at least the hydraulically reactive phase ye’elimite (Ca4(AlO2)6SO4 or C4A3$ in cement chemist’s notation), comprising:
CaO: 35 to 62% by weight (see Bullerjahn at [0028]), meeting the claimed range 42-65 wt% CaO (claim 1) and 50-55 wt% CaO (claim 2);
SiO2: 0 to 28% by weight (see Bullerjahn at [0028]), meeting the claimed range of 5-20 wt% SiO2 (claim 1) and 9-13 wt% SiO2 (claim 2);
Al2O3: 7 to 45% by weight (see Bullerjahn at [0028]), meeting the claimed range of 10-40 wt% Al2O3 (claim 1) and 20-30 wt% Al2O3 (claim 2);
Fe2O3: 0 to 30% by weight (see Bullerjahn at [0028]), meeting the claimed range of 0.5-5 wt% Fe2O3 (claim 1) and 0.5-3 wt% Fe2O3 (claim 2); and 
SO3: 5 to 25% by weight (see Bullerjahn at [0028]), overlapping with the claimed range of 2-13 wt% SO3 (claim 1) and 5-10 wt% SO3 (claim 2).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Claim 1, 5, 18, 22, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Marchi et al. (US 2013/0233207 A1) (“Marchi” hereinafter).
In the interest of advancing prosecution, note that the rejection below is an alternative to the rejections for claim 1 and 2 outlined above.

Regarding claim 1, Marchi teaches a cement clinker composition defined by oxide content (see Marchi at [0045] teaching the clinker according to the disclosure preferably has the following composition in main oxides), comprising: 
42-65 wt% CaO (see Marchi at [0046] teaching CaO between 30-45%); 
5-20 wt% SiO2 (see Marchi at [0046] teaching SiO2 between 5-10%); 
10-40 wt% Al2O3 (see Marchi at [0046] teaching Al2O3 between 20-35%); 
0.5-5 wt% Fe2O3 (see Marchi at [0046] teaching Fe2O3 between 0.1-5%); and 
2-13 wt% SO3 (see Marchi at [0046] teaching SO3 between 10-18%).
The % are taken to meet wt% because one of ordinary skill in the art would appreciate that the % refers to wt%.  With regard to the above ranges, it has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I).
	

Regarding claim 5, Marchi teaches the limitations as applied to claim above, and Marchi also teaches in the final clinker the fluorine is… between 0.1-1% (see Marchi at [0048]), and added specifically, for example in the form of… wherein fluorite (or calcium fluoride, CaF2) is featured in the list (see Marchi at [0048]).  Between 0.1-1% fluorite (or calcium fluoride, CaF2) is taken to meet the claimed further comprising between about 0.1 and 3 wt% fluoride compound.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I); and 
between about 0.5 and about 5 wt% Fe2O3 (see Marchi at [0046] teaching Fe2O3 between 0.1-5%).

Regarding claims 18 and 22, Marchi teaches the limitations of claim 1 above.  And, as mentioned in the 112(b) rejection, it appears that the cement phases are determined by the oxide content (see Specification at [0047]).  
Since, Marchi teaches that oxide composition of claim 1, then the oxide composition as taught by Marchi is capable of forming the cement phase composition recited in claims 18 and 22.

Additionally, in the interest of advancing prosecution, Marchi teaches a clinker… comprises the following composition (see Marchi at [0045]): 
calcium sulfoaluminate or C4A3$ from 52% to 72% (see Marchi at [0045]), overlapping with the claimed 20-60 wt% C4A3Ś (claim 18), and 40-55 wt% C4A3Ś (claim 22);
from 5 to 18% of belite or C2S (see Marchi at [0045]), overlapping with the claimed 5-30 wt% C2S (claim 18) and claimed 10-25 wt% C2S (claim 22);
a total amount between 0.01 and 10% by weight of one… of the following phases… wherein ferrite (C4AF) is featured in the list (see Marchi at [0044]), overlapping with the claimed 1-10 wt% C4AF (claim 18) and 1-4 wt% C4AF (claim 22); and
fluorine… also present, distributed in the said phases 3C2S 3C$ CaX2 (see Marchi at [0047]), and in the final clinker the fluorine is preferably between 0.01-1% (see Marchi at [0048]).  3C2S 3C$ CaX2 defined fluorellestadite (see Marchi at [0062]), also the database references useful for identification of the phases present in the samples of the clinker… are summarized in Table 1… wherein C11A7CaF2 is featured in the list (see Marchi at [0062]), and the fluoroaluminate C11A7CaF2… is the corresponding fluorinated analogue of C12A7 or mayenite (see Marchi at [0064]).  The fluorine as taught by Marchi is taken to meet the claimed CaF2 because one of ordinary skill in the art would appreciate that the 3C2S 3C$ CaX2 fluorellestadite and C11A7CaF2 fluoroaluminate (fluorinated analogue of C12A7 or mayenite) contains CaF2.  The range between 0.01-1% overlaps with the claimed 0.4-1.0 wt% CaF2 as present in fluorellestadite and fluormayenite clinker phases (claim 18) and 0.6-0.8 wt% CaF2 as present in fluorellestadite and fluormayenite clinker phases (claim 22).
The % are taken to meet wt% because one of ordinary skill in the art would appreciate that the % refers to wt%.  With regard to the above ranges, it has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I).  

Additionally, Marchi teaches the firing of the starting mixture takes place in a temperature range between 1000 and 1200o C (see Marchi at [0061]).  
The firing temperature range between 1000 and 1200o C as taught by Marchi is similar to the temperature of firing taught by the claimed invention (i.e., 1150-1350o C (see claim 18), and 1250o C (see Specification at [0047]).  Since, Marchi and the claimed oxide composition of claim 1 employ substantially similar materials and process, it is reasonable to believe that the oxide composition as taught by Marchi is capable of forming 15-40 wt% C3S (claim 18) and 20-35 wt% C3S (claim 12).

Regarding claims 24 and 26, Marchi teaches the limitations as applied to claim 1 above.  
And, Marchi teaches in the final clinker the fluorine is… between 0.1-1% (see Marchi at [0048]), and added specifically, for example in the form of… wherein fluorite (or calcium fluoride, CaF2) is featured in the list (see Marchi at [0048]).  Between 0.1-1% fluorite (or calcium fluoride, CaF2) is taken to meet the claimed further comprising between about 0.1 and 3 wt% fluoride compound (claims 24 and 26).  
Marchi also teaches Fe2O3 between 0.1-5% (see Marchi at [0046]) overlapping with the claimed between about 0.5 and about 5 wt% Fe2O3.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

Furthermore, as mentioned in the 112(b) rejection, it appears that the cement phases (i.e. alite and calcium sulfoaluminate) are determined by the oxide content (see Specification at [0047]).  Since, Marchi teaches that oxide composition of claim 1, then the oxide composition as taught by Marchi is capable of forming the cement phase composition recited in claims 24 and 26.

Additionally, in the interest of advancing prosecution, Marchi teaches a clinker… comprises the following composition (see Marchi at [0045]): 
calcium sulfoaluminate or C4A3$ from 52% to 72% (see Marchi at [0045]), overlapping with the claimed between about 20 and about 60 wt% calcium sulfoaluminate (claims 24 and 26).
Moreover, Marchi teaches the firing of the starting mixture takes place in a temperature range between 1000 and 1200o C (see Marchi at [0061]).  
The firing temperature range between 1000 and 1200o C as taught by Marchi is similar to the temperature of firing taught by the claimed invention (i.e., between about 1150-1350o C (see claim 24) between about 1200o C and 1300o C (claim 26), and 1250o C (see Specification at [0047]).  Since, Marchi and the claimed oxide composition of claim 1 employ substantially similar materials and process, it is reasonable to believe that the oxide composition as taught by Marchi is capable of forming between about 15 and about 40 wt% alite (C3S) (claims 24 and 26).

Claim 2, 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Marchi as applied to claim 1 above, and further in view of Bullerjahn. 

Regarding claim 2, Marchi teaches the limitations as applied to claim 1 above, but Marchi does not teach the oxide ranges recited in claim 2.
Like Marchi, Bullerjahn teaches a calcium sulfoaluminate clinker comprising CaO, SiO2, Al2O3, Fe2O3 and SO3 (see Bullerjahn at [0024]-[0025] teaching a method for producing calcium sulfoaluminate… clinker comprising the following steps… providing a raw meal comprising at least sources of CaO, Al2O3, SO3 and if needed SiO2 and Fe2O3, and see Bullerjahn at [0003] teaches that within the context of the present disclosure, clinker shall mean a sinter product which is obtained by burning a raw material mixture at an elevated temperature and which contains at least the hydraulically reactive phase ye’elimite (Ca4(AlO2)6SO4 or C4A3$ in cement chemist’s notation).
Bullerjahn also teaches the raw meal is made from raw materials providing the following amounts of the components calculated as oxides (see Bullerjahn at [0028]):
CaO: 35 to 62% by weight (see Bullerjahn at [0028]), overlapping with the claimed range of 50-55 wt% CaO;
SiO2: 0 to 28% by weight (see Bullerjahn at [0028]), overlapping with the claimed range of 9-13 wt% SiO2;
Al2O3: 7 to 45% by weight (see Bullerjahn at [0028]), overlapping with the claimed range of 20-30 wt% Al2O3;
Fe2O3: 0 to 30% by weight (see Bullerjahn at [0028]), overlapping with the claimed range of 0.5-3 wt% Fe2O3; and 
SO3: 5 to 25% by weight (see Bullerjahn at [0028]), overlapping with the claimed range of 5-10 wt% SO3.
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case, one of ordinary skill in the art would appreciate that the raw meal with oxide composition and ranges as taught by Bullerjahn is used to produce a calcium sulfoaluminate clinker.
As such, one of ordinary skill in the art would appreciate that Bullerjahn teaches a raw meal with oxide composition and ranges as outlined above, and seek those advantages by using the raw meal as taught by Bullerjahn in the sulfo-aluminous clinker taught by Marchi.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the oxide composition as taught by Marchi with the raw meal with oxide composition and ranges as outlined above as taught by Bullerjahn because the raw meal with oxide composition and ranges taught by Bullerjahn is suitable to produce a calcium sulfoaluminate clinker.

Regarding claim 3, Marchi in view of Bullerjahn teaches the limitations as applied to claims 1 and 2 above.  
Marchi also teaches in the final clinker the fluorine is… between 0.1-1% (see Marchi at [0048]), and added specifically, for example in the form of… wherein fluorite (or calcium fluoride, CaF2) is featured in the list (see Marchi at [0048]).  Between 0.1-1% fluorite (or calcium fluoride, CaF2) is taken to meet the claimed further comprising between about 0.1 and 3 wt% fluoride compound.  
	Bullerjahn teaches 0 to 30% by weight (see Bullerjahn at [0028]), overlapping with the claimed range of 0.5-3 wt% Fe2O3.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 12, Marchi in view of Bullerjahn teaches the limitations as applied to claims 1-3 above.
Bullerjahn teaches 0 to 30% by weight (see Bullerjahn at [0028]), overlapping with the claimed range of 0.5-2.0 wt% Fe2O3.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Claims 4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Marchi and Bullerjahn as applied to claims 1-3 above, and further in view of Son (KR 101184595 B1, with reference to the machine translation) (“Son” hereinafter).

Regarding claims 4 and 13, Marchi in view of Bullerjahn teaches the limitations as applied to claims 1-3; and claims 1-3, 12, respectively above.  
Marchi also teaches the clinker can be obtained by firing a starting mixture also comprising one or more substances selected from… wherein kaolin is featured in the list (see Marchi at [0052]).  Kaolin meets the claimed the cement clinker further includes a bauxite substitute selected from a group consisting of high alumina clays, wherein high alumina clays is defined in the Specification.  Specification at [0021] discloses that high alumina clays is defined as a clay containing at least 10 wt% of Al2O3… such as kaolin compound.

Marchi does not explicitly teach that the bauxite substitute (i.e. kaolin) is between about 10-35 wt%.

Like Marchi, Son teaches a cement clinker comprising CaO, SiO2, Al2O3 and Fe2O3 (see Son at [0020] teaching cement clinker comprising 73 to 85% by weight of a lime raw material, based on 100% by weight of a raw material of cement clinker consisting of a calcareous raw material, and see Son at [0022] teaching the calcareous raw material is a main raw material for cement… the main component is calcium carbonate (CaCO3), it contains silica (or SiO2), alumina (or Al2O3), iron oxide (or Fe2O3)… the calcareous raw material for manufacturing cement clinker… can be used if the CaCO3 content is about 82% (CaO 46%) or more).
Son also teaches 5 to 21 wt% by weight of a clay raw material (see Son at [0020]).  And, the clay raw material supplies components such as SiO2, Al2O3 and Fe2O3 except for CaO… in general, kaolin, a natural mineral, is used as a clay raw material (see Son at [0020]).  The 5 to 21 wt% by weight of a clay raw material or kaolin is taken to meet the claimed between about 10-35 wt% of a bauxite substitute selected from a group consisting of… high alumina clays.
Son further teaches that kaolin… as the main source of silica (SiO2) (see Son at [0033]).
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case, one of ordinary skill in the art would appreciate that kaolin is used in a cement clinker comprising CaO, SiO2, Al2O3 and Fe2O3. 
As such, one of ordinary skill in the art would appreciate that Son teaches 5 to 21 wt% by weight of a clay raw material or kaolin as the main source of silica (SiO2), and is suitable for a cement clinker comprising CaO, SiO2, Al2O3 and Fe2O3, and seek those advantages by adding 5 to 21 wt% by weight of a clay raw material to the cement clinker of Marchi.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add 5 to 21 wt% by weight of a clay raw material or kaolin as taught by Son to the cement clinker of Marchi as the main source of silica (SiO2), and is suitable for a cement clinker comprising CaO, SiO2, Al2O3 and Fe2O3.

Claims 6, 19-23, 25, and 27  are rejected under 35 U.S.C. 103 as being unpatentable over Marchi as applied to claim 1 above, and further in view of Son.

Regarding claims 6, 21, 22 and 23, Marchi teaches the limitations as applied to claims 1, 5; claims 1, 18; claims 1, 18-19; and claims 1, 18, 22, respectively above. And, please see claims 4 and 13 rejection above, as it applies here at well.  
In summary, Marchi teaches the clinker can be obtained by firing a starting mixture also comprising one or more substances selected from… wherein kaolin is featured in the list (see Marchi at [0052]).  Kaolin meets the claimed the cement clinker further includes a bauxite substitute selected from a group consisting of high alumina clays.
Son teaches 5 to 21 wt% by weight of a clay raw material is taken to meet the claimed between about 10-35 wt% of a bauxite substitute selected from a group consisting of… high alumina clays.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add 5 to 21 wt% by weight of a clay raw material as taught by Son to the cement clinker of Marchi as the main source of silica (SiO2), and is suitable for a cement clinker comprising CaO, SiO2, Al2O3 and Fe2O3.

Regarding claim 19, Marchi teaches the limitations as applied to claims 1, 18 above, and as mentioned, Marchi teaches between 0.1-5 wt% Fe2O3 (see Marchi at [0046]).
The 0.1-5 wt% Fe2O3 overlaps with the claimed range of 0.5-5 wt% Fe2O3 (claim 1) and further including between about 0.5-2.0 wt% Fe2O3 (claim 19).  One of ordinary skill in the art would appreciate that the total Fe2O3 (i.e., combined Fe2O3 in claims 1 and 19) is 1-7 wt% Fe2O3.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

	  
Regarding claims 25 and 27, Marchi teaches the limitations as applied to claims 1, 24 and 1, 26, respectively above.  And, please see claims 4 and 13 rejection above, as it applies here at well.  
In summary, Marchi teaches the clinker can be obtained by firing a starting mixture also comprising one or more substances selected from… wherein kaolin is featured in the list (see Marchi at [0052]).  Kaolin meets the claimed the cement clinker further includes a bauxite substitute selected from a group consisting of high alumina clays.
Son teaches 5 to 21 wt% by weight of a clay raw material is taken to meet the claimed between about 10-35 wt% of a bauxite substitute selected from a group consisting of… high alumina clays.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add 5 to 21 wt% by weight of a clay raw material as taught by Son to the cement clinker of Marchi as the main source of silica (SiO2), and is suitable for a cement clinker comprising CaO, SiO2, Al2O3 and Fe2O3.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chitvoranund et al. (Phase assemblage study of alite-calcium sulfoaluminate cement blended with supplementary cementitious materials) teaches oxide composition of claim 1, and further comprising calcined clay.
	Chitvoranund et al. (Synthesis and hydration of alite-calcium sulfoaluminate cement, Advances in Cement Research) teaches oxide composition of claim 1 and 1% calcium fluoride.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735